Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not 

Claims 1, 3, 5-9 and 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carlson (US2009/0293860) in view of Chin (2016/0037966).  Carlson discloses substantially all of the claimed limitations, including:
1. A pellet grill, comprising: a burn pot 6c configured to combust pellet fuel received within the burn pot; an auger 2 configured to deliver the pellet fuel to the burn pot; an auger motor 4 operatively coupled to the auger; (para. 0007,0027,0036,0045).  
3. The pellet grill of claim 1, further comprising a fan 7, wherein (para. 0028).  
5. The pellet grill of claim 3, wherein (para. 0007,0027,0028,0036,0045).  
6. The pellet grill of claim 3, wherein the one or more processors are further configured to command the fan to operate in a pulsed output mode subsequent to commanding- 102 -PATENTAttorney Docket No.: 20380/PGO15-US-NP the fan to operate in the increased output mode, the operation of (para. 0007,0027,0028,0036,0045).  
7. The pellet grill of claim 6, wherein 
8. The pellet grill of claim 7, wherein 

Carlson teaches the invention as described above but fails to explicitly teach the use of one or more processors, control panel notifications, and wireless control.
Chin, in the same or related field of endeavor, teaches that it is known in the art to provide a computer controlled grill including one or more processors 730 to wirelessly control including a control panel 500 with notifications (fig. 6).
Chin teaches that such an arrangement provides for improved ease of cooking (para. 0003).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the one or more processors as taught by Chin into the invention disclosed by Carlson, so as to provide for improved ease of cooking.

Claims 2, 4, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carlson (US2009/0293860) in view of Chin (2016/0037966).  
Carlson and Chin teach substantially all of the claimed limitations, but fail to specifically recite the motor being of the direct current type.
Official Notice is given that direct motor type motors are notoriously old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for manufacturing and marketing considerations, such as cost and consumer demand.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a direct current type motor into the invention taught by Carlson and Chin, so as to provide for manufacturing and market considerations.

	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

January 6, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762